﻿It gives me great pleasure to express to Mr. von Wechmar the warm congratulations of the Algerian delegation on his election to the presidency of the thirty-fifth session. In choosing him, the General Assembly has done honour to his rich experience of international affairs which, I am convinced, has made him equal to the delicate but most exhilarating responsibility that has fallen to him. Our wishes for full success accompany him in his lofty task.
56.	He is taking over from Mr. Salim Ahmed Salim, who presided with competence, authority and devotion over one regular session, one special session and two emergency special sessions, all exceptionally full.
57.	The many upheavals that mark our time reflect a need which has now become irrepressible, the need for profound change, for a radical transformation in the framework of our lives so that we can be equal to the renewed aspirations of man, of all mankind. This need has found expression in the dynamic process embarked upon by the peoples of the third world to build foundations of peace in justice and freedom. Our Organization was in duty bound to undertake this great project because it merely re-established the great ideals enshrined in our Charter.
58.	If, in this thirty-fifth anniversary year of the United Nations, war and famine are still the lot of a large portion of mankind, the undeniable reason for that is the system of international relations itself, based on institutionalized disorder, supported by positions of strength, built upon power relationships. This intrinsically in-egalitarian system, furthermore, breeds troubles, even among its founders.
59.	The present worsening of the international political climate is far from being the product of mere transient misunderstandings or chance conflicts of interest. In fact, it arises directly out of the very foundations of the existing system. It is logical for such a system to concentrate power and prosperity in an oligarchical manner, to the detriment of the vital interests of the third world and, ultimately, to the detriment of the interests of humanity as a whole. It was in order to put an end to such a process, which was beginning to seem irreversible, that the peoples of the third world applied themselves, from the moment they burst onto the stage of history, to promoting a new and expanded vision of international relations.
60.	That was one of the goals of non-alignment, nourished by our faith in the common destiny of all peoples. Indeed, our non-alignment has not merely served the will of our peoples to affirm their identity and to take over control of the conditions of their own lives and their prosperity. From its outset, it aspired to go beyond the organization of the world in hostile blocs and to replace that with an international society truly free from power relationships.
61.	However, this dynamic perception of international relations is still encountering the resistance of those who support political monopolization and economic domination and do their utmost to perpetuate the unequal machinery and organizations that now exist and therefore to isolate the third world. This is the background of the re-emergence of gunboat diplomacy and the practice of policies of destabilization and pressure on our countries in the name of doctrines based on so-called vital interests and aimed at securing control or even expropriating raw materials in general and energy resources in particular.
62.	Non-alignment is not a short-term phenomenon. It has a permanent role that is salutary for the depolarization of our world and for the democratization of international relations. Obviously it is fighting for the abolition not only of bloc rivalry but also of the blocs themselves. Based essentially on the quest for peace and international co-operation, non-alignment could not remain insensitive to the end of the cold war and the positive evolution of East-West relations towards detente, which is considered an important stage on the way to the realization of our shared ideal of peace throughout the world.
63.	Therefore we can only deplore the renewed tension in international relations, which has struck a brutal blow at the detente process, at least that which was developing in East- West relations. That challenge, which has been illustrated in a disquieting manner in 1980, has been accompanied by the strengthening of the bloc policy, an acceleration of the arms race and the reactivation of military bases. The growing deterioration which now marks international affairs shows further the fragility and the limitations of the detente process, as it has been conceived thus far, because we can now quite easily see that it is suffering from the repercussions of its own defects. It is the duty of the international community and in particular of the United Nations to make every effort to put an end to this worsening situation that is dangerous for peace in the world and for the security and independence of small States.
64.	We have always welcomed detente between the blocs as an important contribution to the establishment of an improved climate which would benefit the entire international community and, therefore, we feel we are quite right in stressing once more today that real peace can only be global and universal and that this implies its indivisibility. This peace cannot be reduced to the preservation of the political and economic status quo in international relations; even less can it permit the transfer of further turmoil to that immense stormy zone that the ever-coveted third world has become.
65.	Non-alignment, which in the most critical moments of confrontation between the blocs has amply demonstrated its devotion to peace by a thoroughly principled attitude, cannot today allow certain situations to worsen and is in a position to play its rightful role. A constantly living incarnation of mankind's aspirations to peace and progress, the non-aligned movement is, as in the past, capable of emerging all the greater from every trial, if it takes care that subjectivism does not outweigh the persistent quest for effectiveness.
66.	In that regard, the situation in Afghanistan, a non- aligned country to which we are bound by ties of fraternity and friendship, is quite naturally of great importance to us. The disturbing development of the situation, regionally and internationally, emphasizes the urgency of a political solution which would restore peace in Afghanistan and throughout the region.
67.	In Korea also, only a political solution, that of its reunification by peaceful means, can ward off the more and more obvious	of the partitioning of that country and guarantee a and final solution.
68.	It is with great concern that we have been following the developments in the conflict between two countries of the Islamic community, Iraq and Iran, members of the same political family.
69.	Being profoundly pained by these bloody confrontations, we ardently hope that the war will cease, that all differences can be resolved peacefully and that finally, in new trust and concord, our common struggle for the attainment of the objectives and the triumph of the ideals required by the common destiny of our peoples will prevail.
70.	We hope that Iraq and Iran, going beyond these present rifts, can meet once more in the real struggle which is ours: the struggle against imperialism and Zionism and for the economic liberation of the third world.
71.	In the Mediterranean, the island of Cyprus, which in its inalienable sovereignty has a natural inclination to remain generously and peacefully open to the two peoples that possess obvious ethnic affinities with its own, has for six years seen its independence and national unity placed in jeopardy. The international community, which defined ways and means for a final solution of the problem of Cyprus, is placing great hopes in the resumption of the intercommunal talks. We venture to believe that they will rapidly achieve agreement on the future of that land, whose destiny remains conditional upon the capacity for coexistence of the two communities which formed a nation and a State whose endangerment neither can accept.
72.	It is a fact that, thanks to subtle dialectics of calculated risk, an open world war has so far been avoided. However, the danger, far from being removed, has increasingly taken on the disturbing appearance of being inevitable in a world which seems tempted to suicide.
73.	Because the exacerbation of tension spares no sphere of international life, because the paralysis of the collective security system has shown that the regulatory machinery of the existing international system is ill-adopted, it is urgent to respond to the elementary need to make the security of the world the concern of everybody. Responding to that positive demand means having the courage to break with traditional approaches, so as to get back to the primary causes of the conflict and eliminate the manifestations of that conflict.
74.	This kind of quest for international peace and security requires global solutions which necessarily include the completion of the decolonization process, the full prosperity and sovereignty of States, recognition of and respect for the right of development exercised in independence and freedom and protected from all kinds of interventions and pressures. This obviously presupposes the dismantling of foreign military bases, the withdrawal of foreign troops and the dissolution of military alliances, so as to bring about general and complete disarmament.
75.	Whereas general and complete disarmament during the first years of our Organization was the subject of precise and specific negotiations, since that time we have been led more and more towards partial negotiations on limited measures without any significant effect on a real disarmament process. Measures for controlling armaments have been adopted but, to say the least, they have not triggered an irreversible movement towards the halting of production, and the gradual reduction followed by the complete elimination of stockpiles and existing nuclear-weapon carriers.
76.	In this respect, while the signing of the SALT II agreement led us to believe that a ceiling would be placed on nuclear armaments, the postponement of ratification portends, on the contrary, that there has been a dangerous acceleration in the arms race.
77.	This renewed spirit of confrontation has already been reflected by an increased military presence in regions which are considered to be nerve centres. This redeployment of the forces of imperialism by a feverish quest for new bases, in particular in the Middle East, in Africa and in the Indian Ocean and by the establishment and consolidation of rapid means of intervention, as well as the right that those forces disdainfully arrogate to themselves here and there to protect the maritime routes and supply sources of raw materials and energy, disregarding the sovereignty of States, are harbingers of new attacks upon the security of our countries.
78.	The third world places great hopes in the attainment of the objectives, albeit modest, of the first Disarmament Decade, and finds in the reasons for its undeniable failure fresh proof of the inadequacy of any approach bereft of imperative goals in a binding time frame, the effect of which would allow the progressive succession of various stages leading to general and complete disarmament.
79.	That is why the second Disarmament Decade, conceived as an operational stage to attain the ultimate objective, must necessarily lead to the conclusion of the ongoing negotiations in respect of the priorities established by the tenth special session of the General Assembly devoted to disarmament.
80.	The coincidence of the second Disarmament Decade and the Third United Nations Development Decade shows the close dovetailing of problems confronting humanity, calls for bold and forthright action to establish a climate of peace which would wrench man's genius from his destructive folly and place it at the service of development and the growing prosperity of peoples.
81.	Disorder and injustice which mark international relations are reflected even more blatantly in the world economy.
82.	The basic demand for a new international economic order, in consonance with the needs of a world in constant flux, has regularly met with a lack of political will among certain developed countries.
83.	This attitude reveals tenacious resistance to the re-fashioning of the present structures, refashioning which is seen as an unacceptable challenge. At the same time, this attitude shows a will to perpetuate a system of international relations although it has amply demonstrated its incapacity to promote a fair distribution of well-being and prosperity.
84.	It is in this context that we see renewed attempts to conceal the real problems of the new international economic order by actions that would try to focus dialogue on a partial vision, underscoring the warped idea of interdependence and a false approach to development perceived as the mere satisfaction of essential needs.
85.	The fact that over the last six years the General Assembly has met three times in special sessions devoted to development shows clearly the will of the international community to make this forum a universal crucible where the new international economic order could take form, a new order based on a new idea of a solitary and united future of our world.
86.	The fact that the United Nations has been opposed in its new historic mission by some of the founding Members themselves and that the question of the legality—even the legitimacy—of the mandate for the implementation of the new international economic order entrusted to it is being challenged does not at all shake our faith in the ability of the General Assembly to complete, in equity, equality and respect for mutual advantage, a necessary work for the benefit of all.
87.	The eleventh special session was held in a critical environment marked in particular by deepening structural imbalances in the world economy and a reaffirmation of an ever obvious phenomenon: the "development of under-development" in ever more vast areas of the third world. It was to contribute, on the basis of a calm evaluation, free of complacency, of the implementation of the new international economic order, to bridging the wide gap separating statements of intent from effective action; it was to bring about a qualitatively new stage in international cooperation for development.
88.	We had hoped at the time that the special session could launch the process of global negotiations and that an inter-national strategy could be adopted that would lead to real universal action for development. It would have thus breathed new life into the work of restructuring the current world economic order.
89.	Once more people failed to see reason, to the great detriment of all.
90.	What lessons can we learn from the North-South dialogue and, beyond that, the establishment of the new inter-national economic order?
91.	The fact that three countries, by their rejection of a text which went far along the path of compromise, impeded the attainment of consensus on procedural aspects of the global negotiations highlights the disquieting existence of the tyranny of the "minority of a minority" exercised against the vast majority.
92.	In truth, the process of democratization of the international economic decision cannot remain eternally blocked by a policy of "enclaves". Actions which have an impact on all aspects of international economic relations cannot continue to fall exclusively within the purview and competence of private clubs.
93.	In the same way, it would be serious were we to take into account only the renewed strength of the world economy as a central element in the global negotiations. While it is true that the crisis is serious and affects all our economies, nevertheless we should not ignore the fact that under-development preceded it and will survive the crisis if the restructuring process and the institutional change which are so necessary are not undertaken.
94.	Accordingly, the establishment of the new international economic order, with the need to restructure and recast our institutions, cannot be satisfied with an initiative directed towards meeting essential needs only. Although those problems are important, they should not side-step the main issue, that is, the fact that they are only the most disgraceful manifestations of the state of under-development that this present system of international economic relations has created, perpetuated and aggravated.
95.	In the final analysis, the Strategy for the Third Development Decade is in danger of side-stepping its primary vocation, which remains the development of the developing countries. A move is being made to make it seem as if the world economy is being managed jointly; it is part of the initiative to pervert interdependence, because interdependence hides the difference in structure that exists in the economies of various countries.
96.	It is an understatement, therefore, to say that the eleventh special session has not lived up to the expectations of the developing world.
97.	We remain, for our part, staunchly devoted to the proposal for global negotiations. Likewise, we remain convinced that this initiative, provided that we want and know how to seize the opportunity, can contribute in a decisive manner to the promotion of genuine international cooperation and the establishment of an international strategy restored both in its dimension and its primary vocation. In this respect, coming shortly after the failure of the eleventh special session, the support and commitment pledged by the Organization of Petroleum Exporting Countries [OPEC]— which met recently at Vienna in a tri-ministerial conference—to the global negotiations process, within the framework of the United Nations, have assumed a particularly important meaning.
98.	In this context we remain ready, for our part, to pursue consultations on the global negotiations during the current session so that those negotiations can be launched on the date originally scheduled.
99.	This willingness stems first and foremost from our faith in the capacity of dialogue and concerted action to resolve problems, provided that the necessary political will exists to do so. It also shows our conviction in the capacity of dialogue to promote the quest for the solutions necessary to handle the world economic crisis and to overcome the structural obstacles to development. It proceeds, finally, from our faith in the inevitable advent of what we are fighting for: the establishment of the new international economic order which global negotiations can and must accelerate.
100.	Among the great causes that the United Nations has favoured, we must mention specifically the work of decolonization, which has been incessantly fuelled by the vigour and unshakeable determination of peoples fighting for their national liberation.
101.	In congratulating ourselves today on the admission to our Organization of Saint Vincent and the Grenadines, a country to which we wish a warm welcome to the concert of nations, we are, by so doing, noting with satisfaction both the progress of peoples in the reconquest of their freedom and a new step towards the universality of the United Nations.
102.	Twenty years after the adoption of the historic Declaration on the Granting of Independence to Colonial Countries and Peoples, which it would be appropriate to hail in a special resolution of our thirty-fifth session, the restoration of the right of peoples to self-determination and independence has obviously imbued our society. However, there are still peoples today who continue to be deliberately held away from the light of history by force of arms.
103.	In Palestine as in South Africa, in Namibia as in Western Sahara, the denial of the right of peoples to self- determination is the direct source of conflict situations which, through bloody confrontation and ferocious repression, condemn men to suffer physically the scourge of oppression and war. Although these colonial wars act as catalysts of the energies of the popular masses determined to shake off the yoke of bondage, they none the less constitute, because of their magnitude and their growth, serious threats to international peace and security.
104.	The same is true for the dangerous evolution of the situation in the Middle East. While the Palestinian people continues to be deprived of its inalienable right to independent national existence, while Arab territories remain occupied despite the constantly repeated injunctions of the international community, the pursuit of a partial arrangement flouting the rights of self-determination and sovereignty and the independence of the Palestinian people has only encouraged the policy of fait accompli and increased the intransigence and expansionist appetites of the Zionist entity The international community is more than ever capable of appreciating the fallacious nature of the imperialist-Zionist initiative and the extent of the surrender of the Egyptian regime. The situation which resulted from the Camp David accords and the Washington Treaty is not peace. Indeed, exploiting the neutralization of the human and material potential of Egypt, the Zionist entity has been pursuing with ever greater determination its policy of aggression, conquest and Zionization of the entire Palestinian homeland.
105.	Concomitant with the unending attacks by the forces of Zionist aggression on martyred Lebanon with the obvious aim of breaking the solidarity among fraternal Arab peoples, the Zionist attempt to provide a legal foundation for its annexation of the holy city of Al Quds stems from the same ideological and strategic aspirations and shows the utter scorn of the Zionist leaders for the norms of international law and ethics. Coming as it did when at its seventh special emergency session devoted to the question of Palestine, the General Assembly, in its resolution ES-7/2, was setting 15 November 1980 as the date for the withdrawal of the Zionist forces of occupation and administration from all the Arab occupied territories, the annexation of Al Quds quite rightly gave rise to universal obloquy. Once more paralysed by the abuse of the right of veto, the Security Council, whose very credibility called for an energetic reaction, finally, after a hesitation that was scarcely justified in view of the gravity and obviousness of the crime, associated its voice with the concert of verbal condemnations, whereas the situation created required the adoption of mandatory sanctions.
106.	In the face of the upsurge of perils in this sorely tried region, the only alternative left for genuine peace with the re-establishment of the national rights of the Palestinian people, seems to be, obviously, general conflagration— which is virtually happening, as no one can pretend to be unaware. These gloomy prospects, while they give the lie to the trumpeted optimism of the supporters of the Camp David process, place the responsibility of the international community in its rightful context. The latter, through the voice of the General Assembly, has, moreover, charted the path of a just and final solution by a series of resolutions, the application of which is encountering Zionist obstruction. The Palestinian people, whose just cause has been ever more widely recognized, is resolved, under the guidance of the PLC, its sole authentic representative, to secure its national rights. From its heroic combat, which has already marked a milestone in the epic of the liberation of peoples, victory will inevitably ensue.
107.	In the imperialist strategy—which by creating hot spots seeks to prevent the peoples from controlling the conditions of their existence—the state of insecurity established in the Middle East quite naturally finds its counterpart in southern Africa.
108.	The odious policy of apartheid which, in this latter part of the twentieth century, is without question one of the most cruel insults to man's dignity, and the continued illegal occupation of Namibia would hardly have been possible without the complacent attitude in the Western world from which the racist regime of Pretoria benefits. Strengthened by this support, South Africa is still trying to contain the inexorable tide of the liberation of peoples, despite the fact that the brilliant victory of the people of Zimbabwe has reduced the area of colonial domination on the continent and confirms the pointlessness of such persistence condemned by the march of history. The incessant acts of aggression against the territorial integrity of Angola, Botswana and Zambia stem from hegemonistic designs, to which nuclear armament gives a disquieting magnitude, and require drastic measures on the part of the international community so that international law may triumph.
109.	In the situation in Namibia there is hardly any movement towards the exercise of the right of self-determination and independence by the people of that Territory. On the contrary, recent unilateral measures, such as the establishment of the so-called "Council of Ministers" at Windhoek, confirm the apprehensions that we voiced when a settlement plan was put forward by five Western Powers.
110.	Notwithstanding the laudable efforts of the front-line countries to make a contribution to the implementation of United Nations resolutions concerning the decolonization of the Territory and the responsible willingness of SWAPO, the sole legitimate representative of the Namibian people, Pretoria continues to wreck by its intransigence any serious, definitive solution. The dilatory tactics of South Africa and its allies highlight their strategic aim—which is, in Namibia as elsewhere, to set up authorities there which give the illusion of change while entrenching their own position of domination and exploitation of peoples.
111.	The United Nations Council for Namibia, the sole Administering Authority of the Territory until it attains independence, fully understands this and advocated in its Algiers Declaration, adopted during its last extraordinary plenary meetings held at Algiers from 28 May to 1 June 1980, the use of binding economic sanctions against South Africa.
112.	In that Africa which is still marked by the stigmas of colonization and which is making every endeavour to achieve its emancipation, Western Sahara was occupied at the very moment when its people were getting ready to acquire freedom as the fruit of their struggle.
113.	In adopting at its thirty-fourth session resolution 34/37 on Western Sahara, the General Assembly, as in previous resolutions, put the problem of thwarted decolonization back into its true context. It has never ceased to recognize the basically colonial character of the situation prevailing in this Territory. Its responsibility, therefore, with respect to a just and final solution, remains complete.
114.	In reiterating its unswerving devotion to the right to self-determination and independence of the people of Western Sahara, in recognizing that the struggle that it is waging is legitimate, in requesting Morocco to withdraw its troops from the Territory and in associating with the POLISARIO Front in the search for a just and final solution of the problem, the United Nations has taken upon itself the commitment to see to it that the process of the liberation of that Territory is completed.
115.	Already recognized by at least 42 States Members of our Organization, the Sahraoui Arab Democratic Republic has asserted its existence by its military victories and diplomatic successes, which is striking confirmation of its attainment of the majority required by the Charter of the Organization of African Unity [OAU] for its accession to the continental organization.
116.	The OAU outlined the principles for a just settlement of the question of Western Sahara and entrusted an ad hoc Committee, which has already completed its task, with working out the modalities for the exercise by the Sahraoui people of its right to self-determination and independence.
117.	The United Nations, whose competence and responsibility in the matter of the decolonization of Western Sahara remain complete, is duty-bound to draw all the necessary consequences from the persistent refusal of Morocco to recognize that the Sahraoui people have a right to self-determination and independence.
118.	This thirty-fifth session is an opportunity to engage in a mature and responsible evaluation of our collective experience within this universal body and to reflect on the ways in which we can strengthen its role and enhance its effectiveness.
119.	If the primary advantage of our Organization is the fact that it exists, fidelity to the profession of faith of its peoples opened up by its Charter requires that we be ever more exacting with respect to our Organization. As strong as our belief in its ability to fulfil its mission of transforming international relations is our apprehension at seeing it con-fined to the minor function of a mere forum, where the aspirations of the greater number of States are confronting the obstacle of a private club of Powers.
120.	The necessary changes in its structure should be made, without delay, as should the indispensable improvements in its working methods.
121.	The legitimate anxiety to improve our Organization is justified not only by the fact that its foundations were laid in the absence of two thirds of the present membership, but also by the quest for a new impetus, the need for which is felt with ever greater acuteness. Such an undertaking requires a renewed vision on the part of all Member States, and in particular of those whose dominant position in the concert of nations is established by the Charter. That vision should not be limited by the defence of purely national interests. This should give way to an awareness of the contribution that all can make to building a common peace based on justice and freedom. There is an urgent need, therefore, to redress the imbalances between principles and actions in order to give meaning to the sovereign equality of all States, and therefore, to promote the collective responsibility with regard to the future of mankind.
122.	The democratization of international relations pre-supposes, quite naturally, the democratization of the Organization itself. This stage in the life of the United Nations is not merely a moral imperative. It is also the guarantee of a greater scrupulousness and, through a true fellowship of nations, responsibility for the interests of the majority with-out ignoring those of the minority. The effectiveness of the Organization can only be increased by this process.
123.	Because it was itself so long oppressed, Algeria has always considered it its sacred duty to give expression in this body to the cries of the oppressed of this world for the establishment of a new international order that would banish for ever colonialism, racial discrimination, the exploitation of man by man and the law of the strongest.
124.	We are fully aware that the United Nations directs its action along these lines. But that impetus given it for two decades now by the "forgotten people of history", who, directly they became masters of their own destiny, turned to the Unite: Nations, has unfortunately been slowed down by the heavy burden of uncompleted work and imperfect achievements.
125.	In a universe where the prodigious conquests of science have given man the means of succeeding in the preparation of a better future for coming generations as well as, alas, in driving mankind to its own destruction, the United Nations has more than ever the duty to meet the aspirations of the peoples.
126.	Bearer of our hope because it shows the constancy of the universal accession to the ideals that we celebrate at each of our sessions, this session, which marks 35 years of existence of the United Nations, is an ideal moment for renewing our commitment to work resolutely for the well-being of all in an era of peace, justice and co-operation so as to open up a page of history that is at last human.
